Order filed November 4, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00584-CV
                                   ____________

                    IN THE INTEREST OF K.G., A CHILD


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 20CP0025

                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship was ordered. The notice of appeal was
filed October 7, 2021. Appellant has established indigence or is presumed to be
indigent. See Tex. R. App. P. 20.1(a). The clerk’s record was due within 10 days
after the notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). The
record has not been filed.

      On October 19, 2021, the clerk of this court sent a letter to the Galveston
County District Clerk, informing him the record had not been filed. The court has
not received a request for an extension of time to file the record. The record has not
been filed with the court. We therefore issue the following order.

      We order the Galveston County District Clerk, to file the record in this
appeal on or before November 15, 2021.

                                   PER CURIAM

Panel Consists of Justices Wise, Spain, and Hassan.